

117 HR 3145 IH: Freedom to Work Act
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3145IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mrs. Harshbarger (for herself, Mr. Banks, Mr. Issa, Mr. Jackson, Mr. LaMalfa, Mrs. Lesko, and Mr. Budd) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require Executive agency review of occupational licensing requirements, and for other purposes.1.Short titleThis Act may be cited as the Freedom to Work Act.2.FindingsCongress finds the following:(1)Occupational licensing has grown exponentially, comprising nearly 25 percent of the United States workforce today, up from 5 percent nearly 60 years ago.(2)According to a 2018 Bureau of Labor Statistics survey, 84.4 percent of employed people with a certification or license responded that their credential was required for their job.(3)Studies show little evidence that licensing improves quality of services and instead costs consumers $203,000,000,000 annually, reduces the number of jobs by 2,850,000, with the most impact on low-income workers seeking to enter occupations for the first time.(4)Occupations experience slower employment growth in States where they are licensed, compared to States where they are not, proving occupational licensing serves as a barrier to employment.(5)Enacted into Federal law in 2014, the stated purpose of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) is to strengthen the United States workforce development system through innovation in, and alignment and improvement of, employment, training, and education programs in the United States, and to promote individual and national economic growth.(6)In fiscal year 2021, Congress appropriated $2,845,332,000 for States to assist Americans in overcoming barriers to employment and help employers hire and retain workers.(7)If States enact unnecessary occupational licensing requirements that create barriers for individual job seekers, when no requirement or a less restrictive alternative may serve the same purpose, States are acting in contradiction to the goals of Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).(8)On December 14, 2020, the Executive Office of the President published Executive Order 13966, Increasing Economic and Geographic Mobility to establish it as the policy of the United States to alleviate unnecessary regulatory burdens on the American people and require the Federal Government to review and report on authorities, regulations, guidance, and policies to alleviate such occupational licensing burdens.(9)Policymakers at all levels of government should require evidence to determine if there is a demonstrated need to regulate an occupation and should consider a range of less restrictive alternatives such as, quality ratings, voluntary third-party professional certifications, bonding or insurance, or inspection requirements.3.Executive agency review of occupational licensing requirements(a)In generalSubchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following:3117.Executive agency review of occupational licensing requirements(a)In generalNot later than 90 days after the date of enactment of the Freedom to Work Act and every 2 years thereafter, the head of each Executive agency shall—(1)review any authority, regulation, or policy of, or Federal law pertaining to, the Executive agency that—(A)imposes an occupational licensing requirement with respect to any position (including any position of a contractor or subcontractor thereof) at the Executive agency; or(B)is causing a State, local, or tribal government to adopt an occupational licensing requirement for public and private sector positions within the State or area encompassing the jurisdiction of the local or tribal government; (2)identify any changes to such an authority, regulation, policy, or law that would result in no requirement or the least restrictive alternative to an occupation licensing requirement with respect to any such position while maintaining protection for consumers and other individuals from significant and demonstrable harm to their health and safety; and(3)submit to the Director of the Office of Management and Budget, the Assistant to the President for Domestic Policy, and the Assistant to the President and Director of Intergovernmental Affairs a report that identifies such changes.(b)Report to President and CongressNot later than 30 days after receiving the report under subsection (a)(3), the Director of the Office of Management and Budget shall—(1)submit to the President and to Congress such report; and(2)publish such report in the Federal Register.(c)Agency implementationEach Executive agency shall implement any changes (excluding any change requiring a change in Federal law) described in a report submitted under subsection (b).(d)DefinitionsIn this section:(1)Occupational licenseThe term occupational license means a license, registration, or certification without which an individual lacks the legal permission of a State, local, or tribal government to perform certain defined services for compensation.(2)StateThe term State has the meaning given the term in section 9101(a)(4). .(b)Clerical amendmentThe table of sections for such subchapter is amended by inserting after the item relating to section 3116 the following:3117. Executive agency review of occupational licensing requirements..4.Unified State PlanSection 102(b)(1)(D) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112(b)(1)(D)) is amended by adding before the semicolon the following: , and of how the State will reduce occupational licensing barriers to entry in specific occupations or industry sectors and any broader occupational licensing process reforms.